         IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION

ALFRED ALVAREZ,

             Plaintiff,

v.                                     Case No. 4:14cv410-MW/CAS

DOUG CRAVEN
and
J. SCHWEINSBERG,

           Defendants.
_________________________/

          ORDER ACCEPTING REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation, ECF No. 148, and has also reviewed de novo Defendants’ objections

to the report and recommendation, ECF No. 151, and Plaintiff’s “objections,” ECF No.

158. Accordingly,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted, over Defendants’

objections, as this Court’s opinion. Defendants’ Motion for Summary Judgment, ECF

No. 128, is DENIED because there is a genuine dispute of material fact. This case is

REMANDED to the Magistrate Judge for further proceedings prior to setting this case




                                          1
for trial.

       SO ORDERED on August 28, 2019.


                                   s/ MARK E. WALKER
                                   Chief United States District Judge




                                        2
